Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-39 are allowed.
Applicant’s amendment including amended claims filed on 02/14/2022 has been entered.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not explicitly teach obtaining, by the logical parity encoder, at least one quantum check operator, the at least one quantum check operator being based on at least one multiple-qubit Pauli operator; obtaining, by the logical parity encoder, a binary matrix, the binary matrix being based at least in part on a classical error correcting code, the binary matrix comprising a plurality of entries each having a value selected from a set of two values; generating, by the logical parity encoder, a specification from the binary matrix and the at least one quantum check operator, the specification indicating which ancilla qubits are to be coupled to which data qubits, the data qubits being prepared as a plurality of multiple-qubit entangled states; and directing, by the logical parity encoder, the quantum hardware components to couple each of selected ones of the data qubits to one or more of the ancilla qubits in accordance with the couplings indicated in the specification, each of the plurality of multiple-qubit entangled states being coupled to a plurality of the ancilla qubits.
The prior art of record Ashikhmin (US 20160112066 A1, IDS filed on 05/01/2020) teaches a quantum-state-refresh module of a memory system is configured to detect an error in an entangled qubit state stored therein by performing a redundant measurement of syndrome values corresponding to a quantum stabilizer code, with the redundant measurement being based on a block error-correction code. The quantum-state-refresh module includes a plurality of measurement sub-modules, each configured to measure a respective syndrome value or a respective parity value corresponding to the entangled qubit state. The total number of the measurement sub-modules is smaller than the codeword length of the block error-correction code, and the initial approximation of the punctured syndrome values is replaced in the decoding process by erasure values. With the block error-correction code appropriately constructed for the use of erasure values, the quantum-state-refresh module is advantageously capable of providing reliable error detection with fewer quantum gates than that used for the full-length measurement of the codeword (abstract).
However Ashikhmin does not explicitly teach obtaining, by the logical parity encoder, at least one quantum check operator, the at least one quantum check operator being based on at least one multiple-qubit Pauli operator; obtaining, by the logical parity encoder, a binary matrix, the binary matrix being based at least in part on a classical error correcting code, the binary matrix comprising a plurality of entries each having a value selected from a set of two values; generating, by the logical parity encoder, a specification from the binary matrix and the at least one quantum check operator, the specification indicating which ancilla qubits are to be coupled to which data qubits, the data qubits being prepared as a plurality of multiple-qubit entangled states; and directing, by the logical parity encoder, the quantum hardware components to couple each of selected ones of the data qubits to one or more of the ancilla qubits in accordance with the couplings indicated in the specification, each of the plurality of multiple-qubit entangled states being coupled to a plurality of the ancilla qubits as recited in claim 1.

Bravyi et al. (US 20180053112 A1, IDS filed on 05/01/2020) teach that a technique relates to reducing qubits required on a quantum computer. A Fermionic system is characterized in terms of a Hamiltonian. The Fermionic system includes Fermions and Fermionic modes with a total number of 2M Fermionic modes. The Hamiltonian has a parity symmetry encoded by spin up and spin down parity operators. Fermionic modes are sorted such that the first half of 2M modes corresponds to spin up and the second half of 2M modes corresponds to spin down. The Hamiltonian and the parity operators are transformed utilizing a Fermion to qubit mapping that transforms parity operators to a first single qubit Pauli operator on a qubit M and a second single qubit Pauli operator on a qubit 2M. The qubit M having been operated on by the first single qubit Pauli operator and the qubit 2M having been operated on by the second single qubit Pauli operator are removed (abstract).
However Bravyi et al. do not explicitly teach obtaining, by the logical parity encoder, at least one quantum check operator, the at least one quantum check operator being based on at least one multiple-qubit Pauli operator; obtaining, by the logical parity encoder, a binary matrix, the binary matrix being based at least in part on a classical error correcting code, the binary matrix comprising a plurality of entries each having a value selected from a set of two values; generating, by the logical parity encoder, a specification from the binary matrix and the at least one quantum check operator, the specification indicating which ancilla qubits are to be coupled to which data qubits, the data qubits being prepared as a plurality of multiple-qubit entangled states; and directing, by the logical parity encoder, the quantum hardware components to couple each of selected ones of the data qubits to one or more of the ancilla qubits in accordance with the couplings indicated in the specification, each of the plurality of multiple-qubit entangled states being coupled to a plurality of the ancilla qubits as recited in claim 1.

Haah et al. (US 20180269906 A1, IDS filed on 05/01/2020) teach embodiments of protocols to distill magic states for T-gates. Particular examples have low space overhead and use an asymptotically optimal number of input magic states to achieve a given target error. The space overhead, defined as the ratio between the physical qubits to the number of output magic states, is asymptotically constant, while both the number of input magic states used per output state and the T-gate depth of the circuit scale linearly in the logarithm of the target error. Unlike other distillation protocols, examples of the disclosed protocol achieve this performance without concatenation and the input magic states are injected at various steps in the circuit rather than all at the start of the circuit. Embodiments of the protocol can be modified to distill magic states for other gates at the third level of the Clifford hierarchy, with the same asymptotic performance. Embodiments of the protocol rely on the construction of weakly self-dual Calderbank-Shor-Steane codes ("CSS codes") with many logical qubits and large distance, allowing one to implement control-Swaps on multiple qubits. This code is referred to herein as the "inner code". The control-Swaps are then used to measure properties of the magic state and detect errors, using another code that is referred to as the "outer code". Alternatively, one can use weakly-self dual CSS codes which implement controlled Hadamards for the inner code, reducing circuit depth. Several specific small examples of this protocol are disclosed herein (abstract).
However Haah et al. do not explicitly teach obtaining, by the logical parity encoder, at least one quantum check operator, the at least one quantum check operator being based on at least one multiple-qubit Pauli operator; obtaining, by the logical parity encoder, a binary matrix, the binary matrix being based at least in part on a classical error correcting code, the binary matrix comprising a plurality of entries each having a value selected from a set of two values; generating, by the logical parity encoder, a specification from the binary matrix and the at least one quantum check operator, the specification indicating which ancilla qubits are to be coupled to which data qubits, the data qubits being prepared as a plurality of multiple-qubit entangled states; and directing, by the logical parity encoder, the quantum hardware components to couple each of selected ones of the data qubits to one or more of the ancilla qubits in accordance with the couplings indicated in the specification, each of the plurality of multiple-qubit entangled states being coupled to a plurality of the ancilla qubits as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-33 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 34, the prior arts of record do not teach directing, by the quantum encoder, the configurable quantum circuit to couple data qubits into a plurality of multiple-qubit entangled states in accordance with at least one quantum check operator specified by a quantum error correcting code; generating, by the logical parity encoder, a specification for a quantum circuit that couples each of the plurality of multiple-qubit entangled states to multiple ancilla qubits, the logical parity encoder generating the specification based at least in part on the at least one quantum check operator and a classical error correcting code; and directing, by the logical parity encoder, the configurable quantum circuit to implement the quantum circuit and couple each of the plurality of multiple-qubit entangled states to the multiple ancilla qubits.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 34 is allowable over the prior arts of record. Claims 35-36 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 37, the prior arts of record do not teach (a) generate a specification from configuration data comprising a binary matrix and at least one quantum check operator, the specification indicating which of the data qubits are to be coupled to which ancilla qubits, (b) instruct the control and measurement plane to configure the configurable quantum circuit in accordance with the specification to thereby couple selected ones of the data qubits to one or more of the ancilla qubits, (c) instruct the control and measurement plane to obtain, from the measurement apparatus, the measurement data from the ancilla qubits, (d) receive the measurement outcomes from the control and measurement plane, (e) use the specification and the configuration data to decode at least one error location from the measurement outcomes, and (f) instruct the control and measurement plane to perform one or more corrective actions on the data qubits based on the at least one error location.
Hence, the prior arts do not anticipate nor render obvious the claimed invention. Thus, claim 37 is allowable over the prior arts. Claims 38-39 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-39 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto et al. (US 20060262925 A1, publication date: November 23, 2006) disclose a method of distributing a quantum key through a quantum communication path includes: a transmitting device and a receiving device generating a parity check matrix separately; the transmitting device notifying the receiving device of error correction information generated based on the parity check matrix and transmission data, through a public communication path; the receiving device correcting an error in reception data based on the error correction information. The above processing is repeatedly executed until the error is successfully corrected (abstract).

Shor (US 5768297, date issued: June 16, 1998) discloses a methodology for reducing the rate of decoherence in quantum memory. A procedure is disclosed for storing an arbitrary state of n qubits using expanded groupings of these n qubits in a decoherence-resistant manner. Each qubit of the original n qubits is mapped into a grouping of qubits, and the process will reconstruct the original superposition simultaneously correcting both bit and phase errors if at most one qubit decoheres in each of these groups of qubits. In one preferred embodiment of the present invention, a method is disclosed for decoding a set of N'(2m+1) qubits, wherein the set of N'(2m+1) exposed qubits has undergone possible decoherence from a superposition of states due to exposure to an environment. The method comprises the steps of decoding the set of N'(2m+1) exposed qubits using a repetition decoder to yield a set of N' decoded qubits, applying a first transformation to each decoded qubit in the set of said N' decoded qubits to yield a set of N' transformed decoded qubits, wherein the first transformation is represented as a unitary matrix comprising matrix entries of equal absolute value, and decoding the set of N' transformed decoded qubits using an error correcting decoder to yield a set of n decoded qubits (abstract).

DOI et al. (US 20150195087 A1, publication date: July 9, 2015) disclose that a quantum communication device includes a receiver, a sift processor, an estimator, first and second storages, a determination unit, an error corrector, a measurement unit, and a privacy amplifier. The sift processor acquires sift processing data by referring to a cryptographic key bit string in a predetermined bit string with a reference basis randomly selected from a plurality of bases. The estimator acquires an estimated error rate by estimating an error rate of the sift processing data from an error rate of part of the sift processing data. When a sift processing data volume stored in the first storage is not smaller than a first threshold, the determination unit determines order of the sift processing data to be corrected based on an estimated error rate, an error rate range that a check matrix can correct, and estimated correction time, and the check matrix used for correction (abstract).



Sheng-Mei Zhao et al. (A construction method of quantum low density parity check code based on projective geometry, IEEE, Conference Paper, pp 1-5, Year: 2009) disclose that with the development of quantum error correction techniques, many counterparts of classical error correction coding techniques have been found in quantum area. As the quantum counterpart of a good error correction code in classical communications, quantum low density parity check code becomes a promising coding technique in quantum error correction area. In this paper, a construction method of quantum low density parity check code (quantum LDPC) based on Projective Geometry is proposed, and the quantum code QLDPC [21,6] is selected as an example to illustrate the whole construction procedures. By numerical simulation, the error correction performance of QLDPC [21,6] is discussed over the bit-flipping channel (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111